Exhibit 10.1

Undertaking Concerning Exercise of Stock Options

This Undertaking Concerning Exercise of Stock Options is made and given this
    day of October, 2007 by between the undersigned holder ( the “Optionee”) of
one or more options to purchase shares of Common Stock (the “Options”) of
MediciNova, Inc., a Delaware corporation (“MediciNova”), with reference to the
following:

A. Optionee is an executive officer of MediciNova;

B. All of the Options have an exercise price in excess of the current market
price for MediciNova Common Stock;

C. MediciNova intends within 120 days of the date of this Agreement to make a
public offering of at least 6,000,000 shares its Common Stock (the “Public
Offering”);

D. MediciNova may not have sufficient available authorized but unissued shares
of Common Stock both to effect the Public Offering and to issue shares of Common
Stock underlying the Options, together with the shares of Common Stock
underlying certain other stock options granted by MediciNova;

E. Effecting the Public Offering will materially benefit the Optionee in
providing proceeds to MediciNova with which MediciNova can pursue its business
plan and potentially create value in the Options; and

F. The underwriters for the Public Offering have requested as a condition to
effecting the Public Offering that Optionee and four other executive officers of
MediciNova execute and deliver this Agreement.

NOW, THEREFOR, in consideration of the foregoing and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Optionee
hereby covenants and agrees as follows:

1. Covenant Not to Exercise Options.

Conditioned upon MediciNova concluding the Public Offering within 120 days of
the date of this Undertaking, neither the Optionee nor any individual or entity
acquiring any right in and to the Options by will or the laws of succession or
otherwise will exercise or attempt to exercise the Options or any portion
thereof unless and until independent counsel to MediciNova of recognized
standing confirms in writing that the number of authorized shares of Common
Stock pursuant to MediciNova’s Certificate of Incorporation, as amended, shall
be at least equal to or greater than the sum of (i) the number of shares of
Common Stock then outstanding, (ii) all shares underlying any outstanding stock
option or warrant, plus (iii) one million 1,000,000 shares.

2. Transfer Agent Instruction.

The Optionee agrees that, upon conclusion of the Public Offering within 120 days
of the date of this Undertaking, MediciNova may instruct its Transfer Agent not
to issue any share of Common Stock upon a purported exercise of the Options
unless and until MediciNova delivers to such Transfer Agent a written
confirmation from counsel in accordance with Paragraph 1 of this Agreement that
the condition contained therein has been met.

3. Acknowledgement.

The Optionee acknowledges and agrees that execution of this Agreement and the
commitments and undertakings by Optionee contained herein are a material
inducement to the underwriters for the Public Offering to effect the Public
Offering and that the Public Offering will have a material benefit to MediciNova
and to the Optionee.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Optionee has executed this Undertaking
Concerning Exercise of Stock Options as of the date first above written.

 

  Optionee    

 

 

    Signature    

 

 

    Name    

 

 

    Shares subject to Option  

CONSENT OF SPOUSE

I acknowledge that I have read the foregoing Undertaking Concerning Exercise of
Stock Options (the “Undertaking”) and that I know and understand its contents. I
am aware that by its provisions I and/or my spouse agree not to exercise all or
any part of the Options (as defined in the Agreement), including my community
interest in such Options, if any, otherwise than as provided in the Undertaking.
I hereby agree that the Options, and my interest in them, if any, are subject to
the provisions of the Undertaking and that I will take no action at any time to
hinder operation of, or violate, the Undertaking.

 

 

(Signature)